                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY REID, et al.,                      :
                                           :
      Plaintiffs,                          :
                                           :
      v.                                   :    No. 18-CV-00176
                                           :    Honorable John E. Jones, III
JOHN WETZEL, et al.,                       :
                                           :
      Defendants.                          :

                JOINT MOTION FOR FINAL APPROVAL OF
                     CLASS ACTION SETTLEMENT

      Plaintiffs filed this lawsuit, on behalf of themselves and a class of all current

and future death-sentenced prisoners in the Commonwealth of Pennsylvania,

alleging that the policies and practices of the Commonwealth violated the Eighth

and Fourteenth Amendments to the United States Constitution. Defendants have

denied the allegations throughout litigation.

      In August 2018, following the Court’s certification of the class pursuant to

Rule 23(b)(2) of the Federal Rules of Civil Procedure and extensive fact discovery,

counsel for the parties began settlement discussions. These discussions continued

for a number of months, culminating in the Settlement Agreement dated November

12, 2019. The parties believe the terms of the agreement are fair, reasonable, and

adequate within the meaning of Rule 23 and, therefore, warrant Court approval.
      The Court granted preliminary approval of the class action settlement on

November 20, 2019, and ordered notice to be sent to the class according to the

terms of the proposed Settlement Agreement. Class members have had the

opportunity to submit objections. The parties have reviewed and considered these

objections and respectfully submit that the objections do not present any issues that

should prevent the Court from granting final approval of the class action

settlement, as explained further in the accompanying memoranda of law, because

the agreement is fair, reasonable, and adequate.

      The parties respectfully request that the Court grant final approval to the

proposed Settlement Agreement.

Date: January 21, 2020                       Respectfully submitted,


s/ Wilson M. Brown, III                      s/ Timothy A. Holmes
Wilson M. Brown, III                         Timothy A. Holmes
Barry Gross                                  Joseph G. Fulginiti
Mark D. Taticchi                             Chase M. DeFelice
DRINKER BIDDLE &                             Maria G. Macus
REATH LLP                                    OFFICE OF CHIEF COUNSEL,
One Logan Square, Suite 2000                 PENNSYLVANIA DEPARTMENT
Philadelphia, PA 19103                       OF CORRECTIONS
(215) 988-2700                               1920 Technology Parkway
(215) 988-2757                               Mechanicsburg, PA 17050
Wilson.Brown@dbr.com                         Phone: (717) 728-7763
Barry.Gross@dbr.com                          Fax: (717) 728-0312
Mark.Taticchi@dbr.com                        tholmes@pa.gov
                                             josfulgini@pa.gov
                                             chdefelice@pa.gov
                                             mmacus@pa.gov


                                         2
Witold J. Walczak, PA 62876
ACLU OF PENNSYLVANIA
247 Fort Pitt Blvd.
Pittsburgh, PA 15222
Phone: (412) 681-7864
Fax: (412) 681-8707
vwalczak@aclupa.org

Bret Grote, PA 317273
Jamelia N. Morgan, NY 5351176
Abolitionist Law Center
P.O. Box 8654
Pittsburgh, PA 15221
Phone: (412) 654-9070
bretgrote@abolitionistlawcenter.org
jamelia@alcenter.org

David Fathi, WA 24893*
Amy Fettig, DC 484883
ACLU NATIONAL PRISON
PROJECT
915 15th Street NW, 7th Floor
Washington, DC 20005
Phone: (202) 393-4930
Fax: (202) 393-4931
dfathi@aclu.org
afettig@aclu.org

*Not admitted in DC; practice limited
to federal courts




                                        3
Jonathan H. Feinberg, PA 88227
Susan M. Lin, PA 94184
Kairys, Rudovsky, Messing,
Feinberg & Lin LLP
The Cast Iron Building
718 Arch Street, Suite 501 South
Philadelphia, PA 19106
Phone: (215) 925-4400
Fax: (215) 925-5365
jfeinberg@krlawphila.com
slin@krlawphila.com




                                   4
       CERTIFICATE OF CONCURRENCE PURSUANT TO LR 7.1

      I, Wilson M. Brown, III, hereby certify that counsel for the Defendants was

contacted about Defendants’ possible concurrence in this Motion, and counsel for

Defendants indicated that Defendants concurred with the relief sought herein.

                                            /s/ Wilson M. Brown, III
                                            Wilson M. Brown, III

                                            Attorney for Plaintiffs
                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY REID, et al.,                    :
                                         :
      Plaintiffs,                        :
                                         :
      v.                                 :   No. 18-CV-00176
                                         :   Honorable John E. Jones, III
JOHN WETZEL, et al.,                     :
                                         :
      Defendants.                        :


                              [Proposed] ORDER
      AND NOW, this ______ day of ________, 2020, upon consideration of the

Joint Motion for Final Approval of Class Action Settlement, and following a

fairness hearing regarding this motion held on February 12, 2020, the Court hereby

finds the following:

   1. The Court finds that Notice to the Class regarding the proposed Settlement

      Agreement was adequate.

   2. The Court considered the objections and comments to the Settlement

      Agreement from approximately 47 prisoners, and the Court overrules the

      objections.

   3. The Court evaluated the factors pursuant to Girsh v. Jepson, 521 F.2d 153

      (3d Cir. 1975) and In re Prudential Ins. Co. Am. Sales Practice Litig. Agent
     Actions, 278 F.3d 175 (3d Cir. 2002), and finds that the Settlement

     Agreement is fair, reasonable, and adequate.

  4. The Court reviewed the attorneys’ fees pursuant to In re Prudential Ins. Co.

     Am. Sales Practice Litig. Agent Actions and finds that the attorneys’ fees are

     fair and reasonable.

Therefore, it is HEREBY ORDERED that:

  1. The Joint Motion for Final Approval of Class Action Settlement is

     GRANTED;

  2. The Settlement Agreement is APPROVED pursuant to Federal Rule of Civil

     Procedure 23(e);

  3. The attorneys’ fees as outlined in the Settlement Agreement and the parties’

     separate agreement on the payment of attorneys’ fees and costs, dated

     December 23, 2019, are GRANTED;

  4. The Court expressly retains jurisdiction throughout the duration of the

     Settlement Agreement, as set forth in the Settlement Agreement, in order to

     enter any further orders that may be necessary or appropriate in

     administering or implementing the terms and provisions of the Settlement

     Agreement.

                                            BY THE COURT:

                                            ______________________________
                                            J.
                             CERTIFICATE OF SERVICE

      I hereby certify that on January 21, 2020, I electronically filed the foregoing

with the Clerk of the Court using the ECF system, which sent electronic

notification of the filing on the same day to all counsel of record registered to

receive such notification.




                                               /s/ Wilson M. Brown, III
                                               Wilson M. Brown, III
                                              Attorney for Plaintiffs
